Title: To Thomas Jefferson from Antoine Louis Claude Destutt de Tracy, 22 February 1821
From: Tracy, Antoine Louis Claude Destutt de
To: Jefferson, Thomas


              Monsieur
              Paris ce 22 fevrier 1821
            Je m’empresse de vous dire le sensible plaisir que m’a fait eprouver l’arrivée de votre lettre du 26 Xbre dernier que je viens de recevoir.  depuis deux ans entiers j’etais privé de cette satisfaction si chère a mon cœur et bien affligé de penser que le mauvais etat de votre santé pouvait en etre en partie la cause.  Je vous remercie sincerement de m’apprendre qu’elle est meilleure.  jamais elle ne peut etre aussi parfaite que je le souhaite.  Je ne vous parlerai pas de la mienne.  elle n’en vaut pas la peine.  Je suis assez aveugle pour ne pouvoir ni lire ni ecrire, et quand je le pourrais l’affaiblissement de ma memoire et de toutes mes autres facultés me condamnent pour jamais à une inutilité absolue.  mais vous, Monsieur, recevez je vous prie tous mes vœux et agreez comme la sincére expression de mon cœur le trop court hommage que j’ai pris la liberté de vous rendre à la tête de ce Commentaire que vous traitez avec tant d’indulgence et qui est enfin vertitablement le mien.  j’espere que vous y aurez remarqué a la fin du chapitre second du livre 11, page 211 une note qui est l’expression triste mais bien sincère de mon opinion pratique sur l’etat de l’Europe malgré ce que j’ai dit en Theorie pages 196 et 197 et que je pense egalement.  J’espere aussi que vous aurez jetté un coup d’œil sur le petit ecrit ajouté au commentaire dans cette edition.   Je desire bien que vous y ayez trouvé un peu de raison.Je suis infiniment flatté du prompt succès qu’a eu chez vous mon Economie politique et je pense avec reconnaissance que je le dois en grande partie a l’approbation dont vous l’avez honorée.  j’ai vu avec grand plaisir qu’a la tête de ce traité d’Economie qui est le 4ème Volume de mes elemens d’Ideologie on avait pris la peine de placer le supplement à la Logique qui n’est proprement que la suite et le complement de mon 3ème Volume et par la même raison je desirerais bien que dans la nouvelle Edition que vous me faites esperer on voulut faire le même honneur au 1er Chapitre du 5ème volume consacré à la morale.  Si telle etait votre avis je serais bien aise que l’on joignit à ce 1er Chapitre le second qui traite de l’Amour.  Je n’en ai imprime dans l’edition française que les premières lignes, mais il est fait tout entier depuis longtems, et si je ne l’ai pas publié c’est par une sorte de timidité de faire confidence entiére a tout ce qui m’entoure de mes sentimens les plus secrets sur certains objets.  n’eprouvant pas le même embarras dans l’eloignement, je l’ai laissé imprimer dans la Traduction Italienne et j’avoue que j’y attache quelque importance d’abord parce qu’il est une echantillon de la manière dont je voulais parler de toutes nos passions l’une après l’autre et ensuite parce qu’il me parait qu’on peut tirer des consequences importantes pour la Legislation.  Je me figure d’ailleurs qu’il pourrait paraitre moins etrange à votre sage nation qu’a toute autre  dans cette confiance je prends la liberté de vous en envoyer ci joint une Copie manuscrite. si vous l’approuvez je vous la recommande.  si vous la Condamnez je vous prie de la jetter au feu.  Je l’abandonne.à propos de Manuscrit je suis tout etonné que vous n’ayez encore qu’en manuscrit mon petit ecrit intitulé Principes Logiques.  Il est imprimé depuis 1817 et j’ai pris la liberté de vous l’envoyer deux fois sous cette forme; apparemment il s’est perdu.  C’est pourquoi je vous prie de trouver bon que j’en joigne encore ici deux exemplaires.  Cet ecrit est bien peu de chose et je serais faché que l’on crut qu’il dispense de la peine de lire mes trois premiers volumes, mais je crois qu’il peut servir de texte à un cours de Logique et aider les eleves à se rappeler les developpemens que leur auraient donnés leurs Professeurs.  Je serais bien fier si sous ce point de Vue, il pouvait etre de quelqu’usage dans l’admirable etablissement que vous voulez fonder dans votre pays.  ah!  Monsieur que ce projet est beau et digne de vous et que tous nos Gouvernemens Europeens sont loin de cette noble et genereuse intention de repandre la lumière.  Nous n’avons ici des universités, des colleges et des institutions publiques de toute espece que pour opprimer la raison et arreter l’essor de l’esprit humain, et on ne permet pas même que par des etablissemens particuliers on echappe à ces perfides enseignemens.Dans ces Circonstances, Monsieur, je ne me permettrai pas de vous reparler de l’Amerique Meridionale.  Je crois comprendre bien tout ce que vous m’en avez dit et je vois que votre Politique est encore de la saine morale comme elle devrait etre partout et comme elle n’est nulle part que chez vous.  d’ailleurs les circonstances sont bien changées et vous savez dans quelle crise nous sommes de ce Coté de l’Ocean.  Dieu veuille que la force et la sagesse ne manquent pas au soutien de la bonne cause.  C’est par ce vœu que je termine.  il est intimement uni à tous ceux que je fais pour votre Conservation et votre bonheur.TracyP.S.  J’espère, Monsieur, Que vous aurez reçu la lettre que j’ai eu l’honneur de vous ecrire le 24 9bre dernier et qui n’etant partie que dans le mois de Decembre doit s’etre croisée avec celle de vous à laquelle je reponds aujourd’hui.
   note, on l’a deja traduit en Espagnol et imprimé à Madrid.
 Editors’ Translation
              Sir,
              Paris,
                22 February 1821
            	I hurry to tell you the sensible pleasure I felt at the arrival of your letter dated Xber 26, which I have just received.  for two whole years, I have been deprived of this satisfaction so dear to my heart, and I have been grieved to think that bad health might be partly the cause of it.  I sincerely thank you to let me know that your health is better.  it can never be as perfect as I wish it to be.  I will not talk to you about mine, it is not worth it.  I am blind enough not to be able to read or write, and even if I could, the weakened state of my memory and of all my other faculties condemn me forever to an absolute uselessness.  but you, Sir, please accept all my wishes, and please accept as the sincere expression of my heart the too short tribute I took the liberty of offering you at the head of this Commentary that you treat with so much indulgence and which is finally really mine.  I hope you will have noticed at the end of the second chapter of the book 11, page 211, a note which is the sad but very sincere expression of my practical opinion regarding the state of Europe, despite what I have said in Theories page 196 and 197, and which is also my opinion.  I hope you will have glanced at the small piece of writing added to the commentary in this edition.   I wish you will have found some logic in it.I am infinitely flattered by the rapid success my Political Economy has had in your country, and I believe with gratitude that I owe it in great part to the approbation with which you honored it.  I saw with great pleasure that at the head of this Treatise on Economy, which is the 4th Volume of my Elements of Ideology, the trouble had been taken to place the supplement to the Logic, which is really only the continuation and the complement to my 3rd Volume, and for the same reason, I wish that in the new Edition, for which you make me hope, the same honor will be given to the 1st Chapter of the 5th Volume, devoted to morality.  If you agreed with this, I would be very happy if to this 1st Chapter was added the second, which deals with Love.  I have had only the first lines of it printed in the French edition, but it was completely finished a long time ago, and if I have not published it, it is because of a kind of timidity in entrusting to everyone around me my most secrete feelings regarding certain topics.  From a distance, I do not feel the same embarrassment, and I have let it be printed in the Italian Translation, and I confess that I value it firstly because it is a sample of the manner in which I wanted to talk about all our passions one after the other, and also because it seems to me that important consequences can be drawn from it with respect to Legislation.  Anyway, I imagine that it might appear less strange to your wise nation than it would to any other.  trusting in this, I take the liberty of enclosing herein a manuscript Copy; if you approve it, I entrust it to you.  If you Condemn it, please throw it in the fire.  I abandon it.Regarding the Manuscript, I am very surprised that you still have only a manuscript version of my little piece of writing entitled Logical Principles.  It has been in print since 1817, and I took the liberty of sending it to you twice in its printed form, apparently it got lost.  This is why I am asking you to approve my enclosing again two copies of it herein.  This piece of writing is inconsequential, and I would be annoyed if it was thought to exempt one from the trouble of reading my first three volumes, but I believe it can be used as a textbook for a course on Logic, and can help students to remember the Developments that would have been given to them by their Professors.  I would be very 
proud if, in this capacity, it could be of some use in the admirable establishment you are going to found in your country.  Ah!  Sir, how beautiful is that project, and worthy of you, and how far all our European Governments are from this noble and generous intention of spreading the light.  The Universities, Colleges and public institutions of all kinds that we have here are used only to oppress reason and stop the growth of the human mind, and it is not even allowed to escape these perfidious teachings through private establishments.Under these Circumstances, Sir, I will not allow myself to talk to you again about South America.  I think I understand very well what you told me about it, and I see that your Policies still represent a healthy morality, as it should be everywhere, and as it is nowhere except in your country.  in any case, the Circumstances have changed quite a lot, and you know of the crisis we are having on this side of the Ocean.  May God grant that strength and wisdom do not lack in the support of the good cause.  It is with this wish that I finish.  it is closely connected to all the wishes I am making for your Conservation and your happiness.TracyP.S.  I hope, Sir, that you will have received the letter I had the honor to write you on 9ber 24, and which, having left only in the month of December, must have crossed the one from you, to which I am replying today.
   note: it has already been translated in Spanish and printed in Madrid.
